Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 1 of 204
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 2 of 204
              EXHIBIT
                 1




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 3 of 204
Front of Check

 Views:             Front                        Front and Back


  '   ..   ~   ·'   ·... ·   ... .... . . ,, .                    ....._




                    Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 4 ofN2_000001
                                                                                 204
11   AT&T Wi-Fi ~       :t-          2:53 PM                                 97% ~


 <
                                 Jackie Lyle >


      Hi there! Sorry about that. I
      was at church and hit call
      back by mistake! Thanks so
      much for calling. I will call
      you back after noon if that's
      okay?
      Jackie Lyles:)

                        Sure and thought I hung up
                        on you when answered. No
                        problem.

                              e 18, 2 19, 8:45 AM


      I'm here. Can I order you
      anything?

     Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 5 ofN2_000002
                                                                  204
11        AT&T?                                                         3:49 PM                                                                                80% ~


 (Albums                                                              Recents                                                                                 Se lee
Sure. Just call me when
available :)                                                 Vay. Did the email thing and                            Leaving Friday.
                                                             finding many leads!
                                                 -·-  ~
                                                                                                   -
                                                                                                                     Can we chat tomorroW?
              ATLGa.~                                                   Yoe. I love that you're on It
              Gato code =:.                                                                                          I have to drop my c.r off to
              Seo you around 9~00Jtm end                                                                             get serviced In the morning
              look fO<Ward to It                                                                                     around 8:30. Can talk after
                                                                                                                     that?
                                                                                  . . ~                              H you have appointments on
                                                                                                                     Tues/Wednesday would love
                                                                      Back home. looks like the                      to join you to see what you
                    F          1 . 201            2AM                 rain stopped. Hope you had                     say. Happy to meet as well
                                                                      a great we-ekend.                              tomorrow maybe at Cafe
I was going to pick up a                                              What's your week look like?                    Vendome across from
coffee at Einstein's. Would                                           Can't remember if you were                     Fountain Oakes Kroger. Not
     "   ""   l l J1(illiii'       '"'   v   , • ...,,...,
fun. :) . Ar1ington cemetery                                 appt. nffd to pick him up at                            Kk. Sounds good. Lots of
is quite pretty!                                             school at 3.                                            questions. Night

                               21.20

Still at car place with ady.                                 So tomorrow just the 10:30                                                                         2AM
W.in call when get rental                                    appt? We can meet after
                                                             appt. if you'd like to chat and                         I'm here. Come out when
                      Ok. Sending you Invites to             inspire 'f you are free                                 ready. LMI( if you'd like me
                      join me on some                                                                                to drive or can follow u
                      appointments th4s week
                                                                                                                                                         Come on in for
                  F            2     201     10:28 A                    Look& like it and wo can go
                                                                        over stuff                                                                   2   20    24
I emailed you. Hope you get.
Melanie said after you email                                 Let me know what time we                                Remember to follow up with
                                                                                                                     ~   ..   ~---!--   _ ..

look tor with regard to names
and then dates. Uke a time
it's safe to ca again? You
had mentioned 6 months.
Does this ~ke sense. hx

              Yes and so I look for activity
              first. If none I assume ok                                    27, 201       10 18 A
              knowing I may end up having
              lo back otf if wrong but                       I'm here in parking lot :)
              rather charge ahead and
              apologize later                                                                                        No way! lhank you! Feel
                                                                                                                     free to use them! Happy
                                                                                                                     Tuesday momlng!
                  F            2 ,2019         0 PM


Is Jenny Ule rep doing

to re-enter my password and                                                                    I       •   t •   '                             f,wall: · 11sald ·,lgoocf1
I think she had set me up                                                                                                                      0
                                                                                                                                                   What did you think 11
with one and I don't
remember it                                                           ilt Is ok now I meant. Still                                       It Is ok now I meant. S
                                                                      :from magazine relationship                                        from magazine relatior




         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 6 ofN2_000003
                                                                      204
.          AT&T                                                             3:49 PM                                                               80% 1

    (Albums                                                             Recents                                                            Se lee

                        11, 2    9,      OOPM


                                   !Caryn Slovtn      0   >                                                        Hey. Have ques. Can I call u

                                                                                                                                        201   1

                                                                                                                   Is it 1550 pleasant hill Rd?
                                                              My new otnce :)
                                                                                                                   Starbucks.
                                                              Calling tomorrow. 9-1 . We
                                                                                                                   Thx
                                                              can chat earlier to practice if
                                                              you'd like. Please thank
                                                              Daree aQain for help with the
UV JUU lld¥• •URI lhlllN
and password                                                  be fun.
                                                                                                                   Noth ng else.
                I ,registered you and you                                               --                         :)
                should be able to go up to                                  Not rocket sdence. Quality
                three times for free bU'l if                                loads, Iota of prosontations                          Ok. Soo you somctimi
                they charge you it wiM be                                   gets$$.
                m       and I will rolmburso you                                                                   I will text. How early is too
                                                                                  20                               e ty.
Kk. Thanks.
                                                              Hey there. Can I pick up                                       Anytime. Just call on w
Have appt at Georgia home
                                                              agreements t1om you                                            can got out of Jamey's
theatre next week if you are
In town. You can look at.my                                   tomorrow tust in case. Feel                                    put water on my cowlic
calendai or I can send u                                      free to leave somewhere.
                                                              Ttuc
invite                                                                                                             "'-
                                                              tSUCKHaven in there 1or
                                                              awhile. Just wondering how                           Hey, Sorry missed your call.
                 Sure, not feeling well today                 long they've been in there
                 so will do that If ok.                                                                            Not great. One of those
                 Havo some kind of bug                                                                             days. No appts. made.
                                                                              r   2018 21 PM                       Tomorrow have two appts
              leavo you a bunch since you
                                                                                    -        -       -   -
                                                                                                                   and will work on walk· ins so
                                                                        Yenh thoy have been in there               excited about mixing it up.
              wiHneed d                                                 fOf 4 1/2 years now                           Was going to do walk ins
I think you need a dose of                                                                                         today but felt like I should
the beach:)                                                                                                        plow through phone calls.
                                                                                                                   So pretty though with the
                                                              Had my first appt! Elite                             blue skies. Enjoyed my
                                                              Smiles Chastain. Didn't                              calling Forgot to say that I
                                           Couldn't hurt
                                                              see doc. Mat1ceting person                           was going to be near their
                l'H bet up later today I'm sure               new. Went well. She said he                          business today on phone
                                                              re.ily doesn't like print but                        (which makes it for me
                  These things usually don't                  they are going to be doing
                 ~$c):peopll not receptive or ::
                                                                        -                -
                                                              ball game. I can talk closer                         Yes I did. Sorry. In traffic
                 'just not roachable? . .                 .   to 10 If you'd like. Anytime                         with my son. Will call little
                 · 'Two nppt tomorrow good,                   after 8 :30. :)                                      later. · ·
                  Lot's talk befOl'o going to                 Have a good night!
                  them. What is your
                  schedule?                                                                      Sounds good
                                                                                                                                  Did you butt dial mo a
Have a 10am in Marietta and
a 2pm in Buckhead. So                                                                                                               r 21, 2019 10 0 A
thought would walk in car
dealers in between. Maybe
•   II# 1a, ..... a.• 21\~      · .,.,_..,..   *-"'
                                                                                                         ..   ·~   Yes!!!!!!!!!

         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 7 ofN2_000004
                                                                      204
      AT&T ~
           ~ ,"-                                                      3:50PM

 (Albums                                                           Recents                                                      Se lee
            '    _,,,,_   ~   c...~n        ""'   ,..


        before the 1st of each month                    know how to·respond after u                             to understand and belie
                                                        see email. When u get a                                 they are too.
                                                        chance. llh)(.                                          The value is at 36 Issue
           M 21,              19, 1.12 P
                                                                                                                both the much lower co
         Karyn slgniog an agreement
                                                                        Sent you some thoughts                  AND the much better re
         today for two half pages for                                                                           Over 85% of our 36 In~
                                                        Kk. Thx. Will 1ook soon:).                              contracts resign.
         18 months so see it can
                                                        agreement?
       ~stoy ftijf(Jnt of ~r .~~~i~~!i'~                                                                          Ma 2       201    8 ·&1 AM
        af!d l~~s yoo 1)8Y to ciO $0 ·· · ·
        gh'~ greatest re turn.                                      :'eM'ICr .C: u"11mifild paid '              sack and ready to help
       '.JM answer Is yes you                     can                up front or ..,..- mo.
                                                                                                                does your week look?
        offer 36 for 24 and yes to a                                 Unlimit&d
                                                                                                                any a:aslstanco?
        banner ad.                                                                                              Good weekend?
        Get the deal but just need                                       22. 2019 t:!i6 PM
        you to undetstand end                                                                         At doctor appt. will touch
        believe in longer                               I noticed buck haven has two                  base afterwards :)
        agreements. It's best for you                   real estate people. We
        as well                                         cou dn't have an exclusive
                                                        d'Mnright?
 Not me. I sold 36 and 24                                                                                         llUr 2s. ::u:nu 12 5 P
 w.~h my ofd job:)
                                                                    Correct. The idea was ln
                                                                    general but we have two in
                                                                                                      Hi theJe. Iam of in need of a
                                                                    PN as well. In perimeter
                                                                                                      lin!fe. t~in~~~g time today.
                                                        Thanks.:)

           .. 2&, 20111 8 16
                                                        Oh I have two new appt:s
                  Call me when you get a                besides Cunningham on                                     lfillar 21, 201   8::20 PM

                  moment                                Thurs.
                                                                                                      Let's just meet ttlf!re. Prob
                                                                                                      easier.
          Mar 21, 2019 10:0 PM
                                                                                                      Here is their addre$s:
                                                                                                      31114
My !husband took my
                                                                                                      AtJ. ~
computer in to his office
                                                                                                      Feel free to call me om dite
today for his computer ,g uy
to make more room on                   my                                                             way with any
                                                                                                      questions. Thank you fol'
computer and he deleted my                              One on F.riday so far ...
                                                                                                      coming :)
Lifestyle pub email.
emailed Melani4J. If you                                               Way to oo. Tell me it you
~dA ~~ ~ kft_r                -"~~

                r21, 0 t , 11 t7 A                                ~i~~t(i'riot mean to call you but   Hope you.all haCI a niee
                                                                   ·did ~nd you the proposal so       weekend! Let's chat in the
                                                                                                      morning some time. All
                                                                  .:~e,ki1.
                                                                        . out when you ean            good!Night ."'
                                                        Kk. Sorry. Was doing a few
o~                                                      walkins                                                    Apr 1, 2019, 8 28 AM


                                                                                                                Good morning, yes it's s
                                                                        21, 20    .1 !13
                                                                                                                ootside on the doofstep
                                                        I like tihe proposal. Thank                             I will be hare but on call
                                                        you! Am· I at>leto email ·uo                            o'clock
otiher                                                  '"Paul"
                                                                                                                  Apr2, 2018. 3 21
JSmith@cunmngh mhvac.
                                                                    M r ::tt, :utll, ·52 Ahl
com                                                                                                   Hey there. I have a few
Send Mess.age                                                     Jackie it you want your             errands then have a hair
                                                                                                      aDDE. Had a nice dav. Good
      Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 8 ofN2_000005
                                                                   204
11    AT&T ~                                           3 : 50 IP M                                                                 80% ~


 (Albums                                            Recents                                                                 Se lee
Mllnlp                                      HI there                                                         • 20                     4AM

Go to car dealers                           Can we meet tomorrow
                                            before our 3pm appt to                                                         Callmwhenyo
                                            dscuss?
                  •.20             11:2&                                                                         0, 201 .9 OAM
                                                         Suro. Call you in morning
                                                                                         Jere from Ou .·ngh.am says
                                                           a                             logo s too small In ad. He
                                                               Z01
                                                                                          ¥   I •     +   W-WW
                                                                                                                 .   lit   •W
                                                                                                                                  .
                                                                                                                                9 f ......   l 'VW
stmsmall                                    My phone is broken. Going                    called. NetTina. Shes
                                            to att store. I wl look at the               awesome. I took a pie of her
             A   io 2019 11 0 A             invite. I can stop by. It's all              with Agape lady and owner
                                            day                                          of the boutique. I thought
                 Did you approve                                                         I'd send to Sue or someone
                 Cunningham ad?             want me to t ke a pic or two                 to see if she could post on
                 It shows approved In the                                                lnstagram and or
                 system                                                                  facebool(.
                                                                                         Waiting on an appt now so
No. They must have. I will                                                               can't talk
call jere in a little
meeting. Si.rted late. Oh.
Would u mind resending me
specs for ads? Thought I
should have. You had sent
awhile back but I could t


                                                                 '             .
                                                               · Can I call you later?

                                            Yesmam :>

                                                        pr23    019


                                            Hi thefe. A lady called from
                                                                                         Sorry about the cancellation.
                                            Sante at 6 and said Dave has
                                                                                         Uggg but makes life more
Hi Jim. Canu chat?                          to AtSChedule because he                     exciting
:)                                          has to meet with a doctor
                                            and he was busy when she
                                            called so had to call me back                                        No problem and t
             A   17   01             42
                                            for a new appt time. I also                                          happen but they'r
At Nardina. Thank u for more                got her name and number                                              responding
car info !                                  and said I'd caU after noon if I
good thing to auend. Thx for                                                                        ~!".'~close and ~11. 1
                                                                                                                         Pay )'.
chatting to me about why to                                                                         l~osing foe? I think lho It
go.                                                                                                 '.' you and ho does not nCi
                                            Dave Burgess                                             know any of this like
              Yea. Good girl. Way to go     dave.burgess@                                            Cunninght1m.
              and stay with It                 g                                                     Also have a check for y
                                            He said he wanted to get in                              April
             A   2 ,ZO         .            June.
                                                                                         What do you mean? Go on
You can tell h m I don't need                          M II ,2019     .27AM              theappt?
to work for you any more. tt's
all good.                                   Is Cunningham link on w.b                    Oh Dave burgess
                                            site and will a copy of May
             Apr2&, 20     t       5' 9     go to their office? Bob will                             No apt. Just over phon
                                            get a COPY at home but not                               finalize what he wants.
      Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 9 ofN2_000006
                                                                   204
From:
Sent:
To:
Subject:
Attachments:                    Independent Contractor Offer Letter.docx; ATI00001 .htm; Application Form.pdf;
                                ATI00002.htm; Form W-9.pdf; ATI00003.htm; lifestylepubs -logo.png; ATI00004.htm




        From: Jim Newman <jnewman@lifestylepubs.com >
        Subject: Meeting follow up and offer
        Date: February 18, 2019 at 11 :48:09 AM CST
        To: Jackie Lyles <jackielyles@att.net>

        Jackie,

        It was great to meet you today for coffee and knew when meeting that you would be a great
        addition to our family if you decided to join us. You have a lot of energy, confidence, pride and
        integrity and I hope you will see that we would be a good fit.

        As I explained, I need someone that will work hard in the Buckhead and Sandy Springs area to
        grow our magazines and want the issues to grow to 60 pages each. My goal for you is to
        generate $        to $-        per month of sales in the next year of growth and with four
        publications to selling and at our rates I know it will be something you can accomplish. You
        won't have to deal with operations but only focus on sales and as I mentioned I don 't micro
        manage and expect my team to know what needs to be done.

        What I will need from you if you accept the position is a goal of closing I to • contracts per
        month. I know some months will be better and some worse but you will receive all the support
        you will need from us to get there. This will be more of a sales driven compensation program
        but I want to help you along the way and so will offer a plan to help you get started while you
        build your base and only ask that you put in the time and communicate on anything you need or
        issues you may have.

        I know you shared you have several vacations coming up but that is one of the great things about
        this position. You are an independent contractor and will have tremendous freedom and for me
        what is great is you know as well as I do what is needed to be successful.

        What I propose is the following:

        *Base for Feb. March, April and May of$-            (Feb. to be prorated based on days left in
        month)
                                                        1

               Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 10 ofN2_000007
                                                                             204
*   •lo   Commission paid on gross sales and paid at end of month when magazines shipped.

This will provide you money so you are not out of pocket while you build your territory and
should allow you enough time to then have more then enough time to exceed that in the time
allowed. We will review in May and either move to 15% straight commission plan or if needed
extend plan a bit longer depending on sales.

Let me know your thoughts but I want you to join us and feel you will be a wonderful addition to
the team and know you will have fun with us as well. I have attached some forms you will need
to fill out and return so I can set you up in our company system and get you your email address
and cards so please fill out and return when you can and of course after you decide to accept.

I know we are moving quick and if you need more time let me know but with going out of town
later this week, if this feels right to you let's meet in the morning to finalize and I can give you a
few hours of trying and some videos to watch to get you started and rolling.

Thanks Jackie and I hope this is something we can work out and that you agree will be of benefit
as I do.

Jim




                                                   2

      Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 11 ofN2_000008
                                                                    204
  From:    Jackie Lyles jackie.lyles@lifestytepubs.com ~
Subject:   Re: like this?
   Date:   March 4, 2019 at 4:45 PM
    To:    Jim Newman jnewman@lifesty1epubs.com


       thank you young man :)
       jackie

       On Mon, Mar 4, 2019 at 4:43 PM Jim Newman <jnewman@lifes!Y!§pubs.com> wrote:
        Jackie,

           They are working on this and it is not easy. What we recently have received is some emails from corporate with the
           magazines attached and I have been taking that and forwarding like this attached and sending.

           It is the only way I know how to do currently.

           You can take this email for example and forward it, then delete all my stuff type your stuff and send it and the attached
           magazines go with it

           Make sense? How is the trip going?

           Jim




           Jim Newman
           Publisher
           P: 770       .
           jnewman@lifestylepubs.com




           fiPl Lif                            s              I
       Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 12 ofN2_000009
                                                                     204
  From:    Jim Newman jnewman@lifestylepubs.com          #
Subject:   Fwd: Focus on getting started
   Date:   March 11 , 2019 at 12:19 PM
     To:   Jackie Lyles jackie.lytes@lifestylepubs.com
    Cc:    Jackie Lyles jackielytes@att.net




           Begin forwarded message·

           From: Jim Newman <j newman@lifestylepub s.com>
           Subject: Focus on getting sta rted
           Date: March 8, 2019 at 9:41:03 AM EST
           To: Jackie Lyles <jac kielyles@att.net>

           Jackie,

           We are thrilled to get you launched with us and have no doubt you will be a wonderful asset to our team here at
           Lifestyle.

           I want to do all I can to make sure you get up and running as quick as possible so that you will feel good about your
           decision as well as start to earn income. I feel it is important to set goals and lay out expectations so the you have a
           clear direction and a way to scale our progress so the following are some goals I designed and ways I recommend in
           general to reach them in the next several months·

           Goals:

           March.

           Week of 11th to 15th - Finish training. /. Attend event Tuesday night the 12th and meet team at St Regis. I Go on apt.
           with Jim and Karyn. I Make phone calls and set up at least 4 appointments for the following week.

           Week of 18th to 22nd - Try on Mon. and Tue. To do calls and set apt I Use Wed. Thur And Fri. To go see apt./. Go
           see 4 pats you set up from previous week.I. Set 4 more apt for next week I Close one deal. Did some walk ins.

           Week of 25th to 29th - Should be comfortable by now and doing calls for apt regularly. I Should be setting 4 to 6 appt.
           weekly for following week or later that week. Goal to have over 10 apt called on soon and either closing or closed.

           Recap pf March: By end of month should have called on and presented to 10 to 12 clients and have appt. set with 6 to
           8 more upcoming Keep a spread sheet (attached) of your target cactus and their information and please provide to me
           weekly This will be your target list and your follow up list and I will help you update e this ongoing. This list as it grows
           will be what we work off of and focus on to close deals and project ales.

           April.

           General Goals:

           1 to 5 - Look at your target list. Do you have 10 to 12 client that you have presented to from April and are following up
           on or closed? If not we need to build now. If so let me help you close them with incentives.

           8 to 12 - Get in rhythm now M & T calls for apt. Wed. Thur Fn. Go see apt. and do walk 1n's between them . Goal is to
           get 40 clients in some stage of commitment in issues.

           15 to 19 - Should now be doing 3 to 4 presentations per week with multiple walk inns. Should have closed 2 to 4
           clients by now in issues. Should be nearing 25 presentations and target clients.

           22 to 26 - Update your target list. Where are you? How many have you presented to? How many have come on
           board? What do you find easy? What do you wish assistance with? How many clients have you presented to? We will
           meet here and go through and update to make sure on track.

           29 to 3 - Recap and realign. From here we will see where we are and what we need to adjust. Hopefully you will have
           35 to 40 presentations and 4 to 7 new clients and rolling with a lot of follow up of clients to do and plenty of
           appointments. If so you are rolling and well on your way to 25K per month in sales within 6 to 8 months.

           Focus:

           Jackie, to reach these goals you will need to do more up front but will get much easier as you build both your confidence
           with us and your client base. To make all this easier remember to:

           *.   Focus you're time on clients the can afford $750 00 to $1 ,650.00 pe month in investment.




                Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 13 ofN2_000010
                                                                              204
    *. Call on Dentist, Medical, Remodelers, relater, Developers, Spas, Jewlers, High end home services and businesses
    that sell services and products that are higher priced

    * Remember on phone calls you represent a very affluent audience of readers close to the business your calling and
    you are trying to find businesses that you feel our reader would be interested in doing business with and reading about
    and want to come by to learn more about them. The approach on the call should be not in selling but more about how
    you represent the affluent reader and want to find good businesses for them to support.

    *. Finally, it will come down to what you believe in your head and what your expectations are. If you believe in what we
    do and that the people you are calling on will benefit form partnering with us then your passion will come through and
    then it is all about helping them pull the trigger and make the decision. The sooner you are with us there mentally the
    easier this will become and the happier you will be so commuincate with me where you are and where you might
    struggle if at all so I can help you.

    Attached are some calls I promised you form Sandra our lead generator and study the things onhne and lets pan to
    meet Monday to go over everything at my house around 9:00am if works for you and we are so excited to have you
    With US.

    Jim



          13----
         DAILY LEAD
    CONTA ... ET.xlsx



          13--==
         MONTHLY
    PROGR ... RT.xlsx
I




    Jim Newman
    Publisher
    P· 77Q
    jnewman@lifestylepubs.com




~~if                                   ,,         ()



              $.~,_,...,,,z,~v~
                              . y Communi y                    "




         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 14 ofN2_000011
                                                                       204
  From:    Jackie Lyles jackielytes@att.net
Subject:   Re: Focus on getting started
   Date:   March 8, 2019at10:44 AM
     To:   Jim Newman jnewman@lifestylepubs.com


       Hi Jim,
       Thanks for the email.
       I appreciate you giving me goals - that really helps as well as the
       spreadsheet, and some calls made by Sandra.

       I dropped my cracked phone to get fixed earlier this morning. Will pick up
       by 11:30.
       I am now in my beautiful office getting set up. Feel free to call me later
       today.

       Should I call Karyn about riding with a couple appts. with her next week?
       thank you!
       Jackie


       On Friday, March 8, 2019, 9:41:20 AM EST, Jim Newman <jnewman@lifestylepubs.com> wrote:


       Jackie,

       We are thrilled to get you launched with us and have no doubt you will be a wonderful asset to our
       team here at Lifestyle.

       I want to do all I can to make sure you get up and running as quick as possible so that you will feel
       good about your decision as well as start to earn income. I feel it is important to set goals and lay out
       expectations so the you have a clear direction and a way to scale our progress so the following are
       some goals I designed and ways I recommend in general to reach them in the next several months:

       Goals:

       March:

       Week of 11th to 15th - Finish training . /. Attend event Tuesday night the 12th and meet team at St
       Regis. I Go on apt. with Jim and Karyn. I Make phone calls and set up at least 4 appointments for the
       following week.

       Week of 18th to 22nd - Try on Mon. and Tue. To do calls and set apt. / . Use Wed. Thur. And Fri. To go
       see apt. / . Go see 4 pats you set up from previous week./. Set 4 more apt for next week. I Close one
       deal. Did some walk ins.

       Week of 25th to 29th - Should be comfortable by now and doing calls for apt regularly. I Should be
       setting 4 to 6 appt. weekly for following week or later that week. Goal to have over 10 apt called on
       soon and either closing or closed.

       Recap pf March: By end of month should have called on and presented to 10 to 12 clients and have
       appt. set with 6 to 8 more upcoming. Keep a spread sheet (attached) of your target cactus and their
       information and please provide to me weekly. This will be your target list and your follow up list and I
       will help you update e this ongoing. This list as it grows will be what we work off of and focus on to
       ,...,_,..._ ,..,-"'' .... ''""'"" .......- i-,....+ "''""'




             Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 15 ofN2_000012
                                                                           204
  From: Jackie Lytea jackie.lyles@lifestylepubs.oom                            #
Subject: savi provisions
   Date: March 13, 2019 at 10:54 AM
     To: Jim Newman jnewman@lifestylepubs.com

    hey - noticed llley were a past customer - what happened?
    Just wondel1ng ff I Sl\OU!<I bother pursuing. Stopped In Pnarr Rd. locatton• and IOve<l It and got owners name ....
    jadde


    J ackie Lyles
    ( 404)




     ~Lifcstvl
                Jnyze-~edoy Comm1,ni1y •

     Eollq,y us at·
     buc!shavenlifestyle com
     perimeternorthlifestvte oom
     iohnsqeeklifestvle com
     alpharetta!jfesMepubs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 16 ofN2_000013
                                                                            204
                                                                              Cl . . . .
              "-9'1 IU ffiERCY
           Come run, walk, stroll or skip with Emory Saint Jospeh's Hospital
             on Saturday, March 23rd for their Annual Run for Mercy 5KI

          The race benefits Emory Saint Joseph's and Mercy Care Atlanta and attracts
          runners and walkers of all levels, it also serves as a Peachtree Road Race
          qualifier.


          Event registration begins at 7 a.m. (or online now), followed by the race at 8
          a.m. at The Concourse (King & Queen Buildings) 4 Concourse Parkway. FREE
          t o register visit: runformercy5k.emory edU




             The City of Brookhaven has a packed schedule of events around the
           city throughout the month of March i Check out their website to view a full
                                  calendar of all of their upcoming events.




                         Click here o v1 ·;.) our NEW
                            ember hip Apphcat1on


              Brookhaven Chamber of Commerce
             4246 Peacht ree Road Su ite 2, Brookhaven GA 30319
                         404-410-1300              info@brookhavencommerce.org




                                                0 0 •

                        Copyright I!:> 2019 Brookhaven Chamber of Commerce. All fights reserved.
          You are rece1v1ng this email because you opted in at our webMe are a current member of the Chamber or
                                you recently attended a event and provided your email address

                                               Our malling address Is:
                                           Brookhaven Chamber of Commerce
                                                2565 Apple Valley Road
                                                  Atlanta, Ga 30319

                                              Add us to vaur address book




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 17 ofN2_000014
                                                              204
             -· · -   - ·· -   · ·· -   - - - · - - ·· · ···- - - · -.... - - · · - ·· · - · - - -.1 - r · -r""- ··.1 ·· · - · -;:, - · ···· -   ·-

                                          there to answer any questions you may have!


           We have a special pricing of $10 for Non-Members! Don't miss out on this
           chance to network while getting a peek inside one of Brookhaven's sought out
                                             apartment complexes. We'll see you there !


                                           :ucK HERE TO REGISTFR




                                          March Events
            BROOKHAVEN                                       CHAMBER                          OF         COMMERCE'S




                                                                                         FEATURING:



                                                                                                                      ECONOMIC
                                                                          DEVELOPMENT                                 DIREC10R



                                                                           March 21st, 2019
                                                                            8:00 - 9:30 AM

            We're excited to welcome Ms. Shirlynn Brownell,
           Brookhaven's first Economic Development Director.

           Ms. Brownell works to increase Brookhaven's visibility in the corporate , small
            business, retail , and real estate worlds as an ideal location to do business.
          Please join us for breakfast and learn about the existing and upcoming strategic
                                                      plans for Brookhaven's growth!


                                           C CK ...i-RE TO REGIS rER




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 18 ofN2_000015
                                                              204
  From: Jackie Lyles jackie.lyfes@lifestylepubs.com                            #
Subject: Re: It's Not Too Late to Register!
   Date: March 14, 2019 at 4:53 PM
     To: Jim Newman jnewman@lifestylepubs.com

    hey there!
                       '°
    My huSband had go out ot town to help Ills mom so sadfy I win miss tne event tomgnt at the BrooKnaven d\amber.
    I have mom duties (dinner and get my son to hi5 baskelball game). I was trying to make tt all work but'""' not aDle to. I hate to miss It

    rd love to join Ille   ~       Chamber - I _ , go over in Iha! area too oft2n and woUd love to meet Ille busine$ses. 'Nol.Id I join on my own or ttrough you? I will call/email as wel.

    thanks Jim • I'm sorry about this afternoon.
    Have a great trip - rn keep in twcn.
    jacide :)

    On Wed, Mar 13, 201 9 at 5:31 PM Jadlie Lyles ~hfesMepybs com> wrote:
     yes • let me know WI just show up.
      I need to join this and bud<head chamber again.
     jackie

      On 'Ned, Mw 13, 2019 at 3:58 PM Jim Newman <1oewmao@l!fesMeoubs com> wrote:
       want to go to th!S'?

         Sent from my iPhone

         Begin fOIWarded mess-:
           From: Brookhaven Chamber of Commerce <bbarb@nft;bmgkhlvaocommerco qp>
           Date: Match 13. 2019 at 2'59 SO PM EDT
           To: <jnewman@fifesMeoubs com>
           Subject; It's Not Too Ute to Registert
                                             a
           Reply· TO : Brookhaven Chamber Commerce <bbarben!!!brpotshavencommea;e om>



                                                                                     View tn1s email m your browser




                                                                               Brookhaven
                                                                               Chamber of Commerce



                                                   Still haven't registered for our Networking
                                                    Happy Hour Tomorrow? It's not too late!




                                            Join us Tomorrow, March 14th from 5:30-7PM
                                              The Sheridan North Druid Hills is hosting our March Networking Happy Hour
                                                    and giving us an insiders look into their $2 Million renovation project!


                                                   Enjoy complimentary drinks and appetizers while networking with other
                                                   community and chamber members as you enjoy their clubhouse room
                                            overlooking their beautiful pool. You'll have the opportunity to take a tour of their
                                                 nnA ::mrl twn hArlrnnm mnrlAI            ::1m1rtmAnt~      IP.ti hv ::1 nrnnArtv m::in::inAr whn       i~




                Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 19 ofN2_000016
                                                                              204
  From:      Jackie Lyles jackie.lytes@lifestylepubs.com ti
Subject:     Re: APPT>>THE STANDARD LUXURY BEAUTY SERVICES<
  Date:      March 20. 2019 at 5:41 PM
    To:      Jim Newman jnewman@lifestylepubs.com

    thank you will call her in the marring :)
    jadtie

    On Wed, Mar 20, 2019 at 11:27 AM Jim Newman <jaewmarn!l!ljfesly!epubs com > -          :
     Jackie,

      Thi• apt ""t by Sandra wa• canceled and   tt io time to reochedule., Wtrt don't you li•ton to cal and cal her back and go ee.
      Jim
        Begm forwarded message

        From: Sandra Reiss c rej5spjeces4@gmai! cgm>
        Subject: APPT»THE STANDARD LUXURY BEAUTY SERVICES«MEET NEARBY
        Date: February 5, 2019 at 10:25:21 AM CST
        To : J im Newman <lnewman@!jfestv!coybs com >


             Jllf>>THE STANDARD


             Monday, February 11th 2019, 3:00 pm
             View Contact
             MEET: Owner; SARAJ MATEO
             PHONE: - (404)
             EMAIL : HELLOSETYQURSTANDARQ@GMAIL COM
             ADDRESS:                   NW ATLANTA, GA 30308

             " WEBSITE: httos:// www.setvoucstandarclatl,com/
             -LEAD SOURCE HP SIMPLY BUCKHEAD I THE ATLANTAN I JEZEBEL


             (recording available)


        Sandra R.etss




      Jim        ewman
      Publisher
      P: n
      jnewman@lifestylepulls.com


       Follow us at:
       buclshayeolifestyle com
       oerimeternorthlifesMe com
       johnscreeklifestvle com
       alpharettalttestylepubs com




    Jackie Lyles
    (404)




    ~H-Afestvle
                Jnyu°u?c/oy                     Commt: niry



    Follow us at·
    buckhayenljfesMe com
    oerimetemorthlifestyle com
    tohnscreekl;testyte com
    alpharettalifestvtepubs.com




               Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 20 ofN2_000017
                                                                             204
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                                  #
Subject: story ideas from a potential client and resident in 30305 (Peachtree Battle)
   Date: March 21 , 2019 at 12:52 PM
    To: Sue Collins scollins@lifestylepubs.com
    Cc: Jim Newman jnewman @lifestylepubs.com

     HiSueJ

     Al my old job I met    so many amazing people that wanted me to succeed and waited to let me know d great stones that Inspire and that are inlllresting.
     One of these people is Bob Cunningham
     He owns Cunningham and Associates (HVAC and generatoB.... ).

     I met with Bob today and he shared 1wo editorial stories that he thougtit our _ . . would like. (Bob CWlningMm does a lot of wort< on his own with The Shepherd Center and our
     military - he puts on a yearty golf tournament to rai"" money. I think this faM is his final one). Another good sta<y actually. Bob Hveo In Peachtrwe Batlle, zip code is 30305. I just found this
     info. on Bob and what he does to help on his w eb site -
     O....S..anVears-PeaelWn!e--a"ldownore1~..,,--andht, Bob~OC>lounOe<land~"8-Aola"tCl.C's~"""'9Sell-..r - -
     May, Ile Rotary Club r!ised end J:W891Ped to M<11a Sf1es:NrO a ctteck in tl8 anwnt OC S172.500.




     He would love itwyou called him at. n0-
     (email: boJnningham!!!)cunnlnahamhvac.oom) to get a ~tile        more Info about the stories. bul... here is a little Info:

     1. Fnt on Is a man that Ives in Alpharetta
     His name is lim Crockett.
     Tm's mobile number is: (~)
     email: tim qockettt!)hx=Qtoba!     c.om
     He is from England onginally. He rowed a 20 n. boat 3,000 nautical miles aaoss the Atlantic solo to raise awareness and support for those suffering from PTS(O) and other mental health
     disorders. www. tamethe raken ora . I thilk he had a sponsor and its pretty dam cool Not many people ruw aaoss the ettantlc for a cause that live In our town.

     2 . T111vl9 Ellla:
     (404)
     Lives in Marietta
     emai: trayis_fbmoblljzedtuffls com
     Travis has an organization called Shepherds Men. He/they raise money for The Shepherd Center through SHARE (a mmtary Initiative) lo help with PTS . He raises or has raised over
     1.000,000 each year over Iha Int few years.


     80IT)'   so mucll Info. Oon'I have to do but good stones, really all three :)
     jaclde


     Jackie Ly les
     (404)




      ~ Lifestvle

      Follow us at:
      buckhavenlilestvle com
      perimetemorthlifestvle com
      johnsgeeklifesMe com
      alpharettaljfesMepybs com




                 Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 21 ofN2_000018
                                                                               204
  From:      Jackie Lyles jackie.lyles@lifestytepubs.oom ~
Subject      Fwd: Follow up
   Date:     March 21 , 2019 at 7:02 PM
     To:     Jim Newman jnewman@lifestylepubs.com

    good news - see beloW, but I need to answ&f tile 36 montll tnlng - hoW dO I say?
    jad<le

    - - Forwarded message - -
    Front Jere Smllh <JSmjth@cuomoghamhvac com>
    Oate: Thu, Mar 21 , 2019 at 3:20 PM
    Subject Follow up
    To; iads1e Mes@lifesty!eoUbs CQ!'D <iadue Me!@ljfestylepubs C01lJ >



    Jadde,



    Thanks tor meeting with us this morning, rt was great to see you!


    Bob and I botll want to proceed wttll an ad.


    Our only hesitation lies with tile 36 month term. Can you detaff tile term rules for me? I remember you saying something about a $200 canceliltion fee but what was tile other part?



    Thanks!



    Jere Smith
    Cunningham Associates
    Heating and Air Conditioning, Inc.
    770              Office
    ismtth@cunojnqhambyac com

    WWW cynninghamhyac.com




    Jackie Ly les
    (404)




     ~Lifestvle
                $1'11,e.~,e~y Community

     Follow us at·
     buckhavenlrfestyle com
     ~
     johnsqeeklifestyfe com
     alpharettaljfestylepybs COOJ




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 22 ofN2_000019
                                                                            204
  From:      Jim Newman jnewman@lifestylepubs.com
Subject      Re: Follow up
   Date:     March 21 , 2019 at 8:46 PM
    To:      Jackie Lyles jackie.lyles@lifestylepubs.com



    Jere,
    Thmnk.s   tor meeting and very heppy to have the chance to wont with you
    To answer your "'8Stion, the longer you are wtth us both the lower our rates and the greater yoll' opportunity for rebln. The 36 lssue rate is OlJ'" lowest and allows Lifestyle to spread their
    return over the longer period, therefore lowering your monthly investment

    You can cancei at anytime bU: if fo< some reason you did decide to stop you would simply    forfeit the discounted rate for the months ran and pay tne difference between the discount and
    non-discount rate plus the ~live fee I mentioned.

    The onty reason anyone woutd wish to cancel woutd be jf they fett thetr advertising was not wonting but stnce we direct mail free and monthty our high quality and custom written issues to
    !his affluent single f&mity home readership we assure our partners that their message reaches this exact audience.

    Adding editorial , social media. netwonting events and our digital support then helps assure that your messege la   ._ted     for maximum exposure.

    I know there is never a time you don't want to be in front of an audience like otn and the longer term gives you the best price. At anytime you can also dlange your message to impl"OY&
    response. That is why I fall that the 36 issue temls would be in your most lnte<est but we do olfer 24 or 12 issue discol.l1ted rates a s -·

    Jackie

    This is a bit wanly but use- you want and very axcit>'1g.

    Jim




    Sent from my iPhone

    On Mar 21 , 2019, at 6:02 PM , Jackie Ly1es <jackie Mes@h(estvfeoubs CQm> wrote:

      good news - see belaw but I need to answer ttte 36 month thing - how do I say?
     Jackie

      - - - FOMarded message - - -
      From· Jere Sm ith <JSmjth@cynnMhamhyac @m>
      Oats Thu. Mar 21. 2019 at 3 20 PM
      S<Jbiect Fonow up
     To 1ack;1e lvleS@hfesty!epybs com <@ck11 M pflHrfestv190ybs extm>



     Jactoe



     Thanks fer meeting wrth us ttus morning. it was great to see you!



      Bob and I both want to proceed wrth an ad



     Our only hesitation lies wrth the 38 month term Can you detail the term ru!es for me? I remember you sa)'lng something about a $200 canceiabon fee but what was the other part?



     Thanks I



     Jere Smith
     Cunningham Associates
      Heating and Air Conditioning, Inc.

      no                Office

     jsmjth@cunnjnghamhyac com
      WWW cunnjnghamhyac corn




      J ackie Lyles
      (404)

      s !jfestylcp1 1 bs-lo~


       follow us at"
       buckhayen!i!estJd.M2m
       ~
       johnsgeek!jfesty!e corn
       alpharetta!itesMepubs corn




                Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 23 ofN2_000020
                                                                              204
  From: Jackie Lyles jackielyles@attnet
Subject: Re: Updated invitation: fu. REMODELREPUBUC@ Thu Apr 4, 201910:30am -1 1:30am (EDT) (jaooelyles@attnet)
  Date: March 25, 2019 at 7:52 PM
    To: jnewman@lifestylepubs.com


      Hi there,
      let's talk about this tomorrow since it is Karen's account.
      thx-
      jackie

       On Monday, March 25, 2019, 5:24:12 PM EDT, <jnewman@lifestylepubs.com> wrote:



        This event has been changed.

         fu. REMODELREPUBLIC                                                                                  more details »
         When                 Changed: Thu Apr 4, 2019 10:30am - 11 :30am Eastern Time - New York
         Calendar             jack.ielyles@att.net
         Who                  •   Jim Newman - organizer
                              •   jackielyles@att.net

        Tuesday, February 26th 2019, 10:30 am
        View Contact
        SEE: Owner; MURAT
        PHONE: (678)
        EMAIL: HELLO@REMODELREPUBLIC.COM
        ADDRESS: 6595 PEACHTREE INDUSTRIAL BLVD
        PEACHTREE CORNERS, GA 30092


         **WEBSITE: VVl/WY.REMODELREPUBLIC.COM
         (recording provided)



        Going Uackielyles@att.net)?         YH - .MaYM -           N.Q   more options»

        Invitation from Google Calendar

        You are receiving this courtesy email at the account jackielyles@att.net because you are an attendee of this event.

        To stop receiving future updates for this event, decline this event. Alternatively you can sign up for a Google account
        at https:/lwww.google.com/calendar/ and control your notification settings for your entire calendar.

        Forwarding this invitation could allow any recipient to modify your RSVP response. Learn More.




         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 24 ofN2_000021
                                                                       204
  From: Jim Newman jnewman@lifestylepubs.com          ii
Subject; Meeting tomorrow
  Date: March 27, 2019 at 3 :56 PM
    To: Jackie Lyles jackie.lyles@lifestytepubs.com


       Jackie,

       I will see you tomorrow at 9:30am and do you want to ride with or meet? Do you have any others you want me to go with
       you on as well for tomorrow or Friday?

       Let me know and thanks,

       Jim



       Jim Newman
       Publisher
       P: 770
       jnewman@lifestylepubs.com




        [!!] ~i                                \           (   )   '

                   $.                   Z~y Communi y                  M




        Follow us at:
        buckhavenlifestyle .com
        gerimetemorth lifestyle.com
        johnscreeklifestY.le.com
        algharettalifes!Y.fepubs.com




          Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 25 ofN2_000022
                                                                        204
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                              #
Subject: American Leather proposal for May issue
   Date: March 28, 2019at12:45 PM
    To: Jim Newman jnewman@lifestylepubs.com

    Hi .Jim-
    Here are tne aetafls regarding vente Home.
    I had an appt. there last -    and the ooly reason/Way 1lley would - s e is ~ their vendor. American Leather Is interesled since they are paying for it

    key points:
    1. Verde Home Is a Home deoor shop featuring an assortment ot custom tumitur.. rugs. lighting & accessories.
    2. TI>e oe>-<>wner Paul said 11\81 Amor1can Leatner 11 testing &CIWrtlllng In Sl.lper local mancets. They are axrentty adVel1illng In tne Paocntree Battle pUI> and Chastain Park Q tinl< the
    Chastain Park pub is no longer beginning this past April iSSIJ<I).
    3. He met with me last week because American Leather is doing 12 month agreements with hyper local pubs.
    4. Verde Home is having a sale for American Leather from May 3 - June 17 so ff our pubs got to people before May 3, they (Amefican Leather) may be Interested In a&.ertising in one or
    two ot our pubs - probably jusl Brool<Haven since they are oll Howell Min. Our pubs would be a great opp. to reach over 100 readers and gel people, 1heir perfect demographic into their
    store tor their high end sleeper sotas.
    5. Paul, the cxrowner of Verde Home has to email this Pfoposal to American Leather, !hough I Will call them to find out who handles this.

    So hly•O] hu;n;t bid: • would tlke to HOd • proooyl
    -Thay would do a full page or ~lull page, why not piemium?
    -12 ISsues
    .any ooline would be great
    -they would aeate their own ad

    I have allacllad the ad they ran the laol month for P'tree Battle Lilltng.
    --~.
     Let me know what else you need - running olf to an appU
    jackia




          HOLIDAYS ARE HECTIC .

          SLEEPING
          ARRANGEMENTS
          SHOULDN'T BE.




         " The Comfort Sleeper li ne is the standard by w hi ch
                  other sleeper sofas are measured "
                 Consumer ' s D iges t Best Buy of 2017 .
                               •MEAICAN
                                                         VERD E HOM
                                                                 .L
                                                                    E




   Jackie Lyles
   (404)




    ~ Lifestvl

            Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 26 ofN2_000023
                                                                          204
  From: Jackie Lyles jackielyles@att.net
Subject: Fw: fonner client requesting the ad we did for them
   Date: March 28, 2019 at 1 :03 PM
    To: Jim Newman jnewman@lifestylepubs.com, Jere Smith jsmith@cunninghamhvac.com


        Hi all,
        please let me know how this works for Lifestyle (BrookHaven).

       see below.
       thanks
       jackie


        ----- Forwarded Message -----
        From: Kate from N2 Publishing <kate.silberfeld@n2-publishing-6af3d2b0aee5.intercom-mail.com>
        To: "jackielyles@att.net" <jackielyles@att.net>
        Sent: Thursday, March 28, 2019, 12:53:58 PM EDT
        Subject: Re: former client requesting the ad we did for them

        Hi Jackie,

        I hope you're doing great! Is this for Cunningham Associates? If so, here's a link to the ad :
         httQ.S.JLQubmanag.eL.0.2pub.com/share/ga/ohX4AfGu

        I removed the client from this email chain.




                   Kate from N2 Publishing



        On Thu, Mar 28, 2019 at 12:23 PM, "Jackie Lyles" <jackielyles@att.net> wrote :
           Hi field support :)




           I used to work for n2 and "retired" recently.




           I have a previous client in the Peachtree Battle Living publication (GA_Peachtree) that would
           like the ad we did for them emailed to them. They are copied on this email.




           I don't have access to n2 and pub manager any longer.

           Would you please email Jere Smith the last ad you all did for them?



           Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 27 ofN2_000024
                                                                         204
      . . . . . . . . . . . . . . . . . . . . . TM
                                                          Not Valid with any other offers
   Cunningham Associates
eating and Air Conditioning, Inc.                              "Excellent service
                                                            from a great neighboru
     770-455-6722                                               Leah Wilkerson

                    cun ninghamhvac. com



            Let us connect your
            entire home and your A/ C!
                                               0
            ./Kids Safe .
            ./Pets Sat .
            .tHouse Sat •




                       ALPHARETTA I MILTON I JOHNS CREEK
               (770) 765 - 0622 I LOCKMYAC.COM I MILTON-HVAC.COM




   Jim         ewman
   Pvblk;her
   P: 770
   jnewman@lilestylopubs.oom




    ~L~festvle
   Follow us at:
   buckhaven!ifestv!e.com
   penmetemorthlifestxJuQm
   johnscreeklifestyle com
   a!oharettaljfestylepubs com




        Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 28 ofN2_000025
                                                                      204
  From: Jackie Lyles jackie.tytes@lifestytepubs.com                               #
Subject: Re: Past ad and suggestion
   Date: March 29, 2019 at 9:03 AM
     To: Jim Newman jnewman@lifestylepubs.com

    Hey 1here Jim,
    I knoW at Cunningham they doni IU<e too busy of an ad. Here are some ideas I had ....

    I looked at their website -1 thinkit's always a good idea to see famiiarily

    1. I took a scteenshot of their web site pie (see below) • wlljdl wOUld make a great 112 ad, adding the Info on their old ed. 1rs no! too busy and I lhinl< it's really nl<:e • maybe this is
    something we could put together for them?
    I think we would need their logo.
    2. one other suggestion might be to tum your their ad into a blue ad, the entire bad<groood blue with the text on top of it.

    iaekle - o




                                                             Keeping your horn




    On Thu, Mar 28, 2019 at 3:46 PM Jm Newman <1newmane1rresMepubs a>m > wrote:
     Jere,
      It was great to see you again and we are so excited to have you join us as weHas have Jacl<le with us to represent you and your needs.

      Attached is the ad Jaclde foond that you have run    in the past and tt this 1s wtiat you wanted we can aeate with our specifications.
      I would lil<e to suggest since we are a high resolution magazine offering tremendous color and quality that you take advantage of this in your ad. Since we are designing this for you and
      with your permission I would fike to create en ad using the Information In your ad but with color photo and design dlango.

      Below is your ad along with some designs from one at our other partners      so to provide idea& and please let me know ii you are open to allowing us to get jullt slightly aeatlve. I feel
      adding a photo wiB draw more views and response ii ok.

      Also, can you send me any high resotudon logos so we may illCOf'POrale into your ad?

      Just let "-' know and we wiRget to work and welcome aboard,

      Jim




tESIDENTIAL SERVICE AND REPAIR

                                                                                                  $25
                                                                                                 Off
                                                                                                   First
                                                                                                Service Call


                 Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 29 ofN2_000026
                                                                               204
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                                if
Subject: Re: Cunningham contract and update
   Date: March 29, 2019 at 9:21 AM
    To: Jim Newman jnewman@lifestytepubs.com

    I am thuiking if possible it would be nice coming from ma? ff you send though you can mention     mt name.
    his email is: payt@verdobome!Oc.com



    on Fri, Mar 29, 2019 a19:16 AM Jim Newman <1MWflliln®!ifesbrl!!oob5 gxn> wrote:
      t sent you lhe proposal so if it 11 right send ,,,. the guya emai and t can send it for you. To &end I have to hav. his em•it address or I can lt\OW you how to do it so you can personalize the
      message in the attachment.
      Jim

        On Mar 29, 2019 at 9 08 AM . Jackie Lytes   <1P,1e   Mes@ljfestyleoubs com>wrote

        hey there-
        you're so nice! Monday 1s fine , thanks so much!
         Good luck at your appt I was at Summer Classics awhile back. Awesome place!
        Feel free to email the proposal to me whenever and I can email to the guy today
        I am going to make calls and have an appt at 11 with a nice lady from Ansley Atlanta They are going through a lot of changes but you never know
        jackie

        On Fri, Mar 29, 2019 at 9·01 AM Jim Newman <jnewman@lifestytepubs com> wrote .
         Jackie,

            We are thrilled to have you and know your business ethics and talents will serve us well I want to do all I can to support you and know 1t 1s just
            get!Jng out there and meeting people that will dire your success and you have the d1SC1pilne to do that

            I am heading up to Summer Classics today for an appl but if you want your check early let me now and will meet you Make rt a great day and let
            me know if I need to tweak the          proposal I sent you or 1f you want me to now send to your d1ent for review

            Jim

             On Mar 28 2019          at 9 20 PM , Jackie Lyles <jackje tvles@lifesMepubs com> wrote:

             Jim
             thank you so much for your support and kindness You really are a great businessman and a very funny and kind man as well Thank you for
             taking me on. I appreciate the trust and for paying me as well .)

             Jackie :)

             On Thu, Mar 28 , 2019 at 11 35 AM Jim Newman <jnewman@lifesty!eoobs com> wrote
              Jackie

                  Way to go on your first contract'

                  Congratulabons and attached 1s your copy of the agreement t11at is now in the system I iust need you to find and send there past ad to me and I
                  will show you how we then upload for the ad design team Please see If you can send to me this week 1f possible and I will get 11 go!l1g for you

                  Monday 1s the 1st and I have check for $750 00 to g1~e you for your time and expenses. as I promised you I would You receive commissions for
                  this ad the 1st of May once placed and delivered so at • • you will earn$                   for iust this one placement and for at least 18
                  months with company

                  Depending on how sales go for you I will pay you $-       each month for the next three additional months plus whatever commissions you have
                  earned This means for May 1f you did nothing else but Cunnlpgham I would sbll pay you                                              F Of course
                  if you get that furnrture company and a few more this month for the May issue 1t will be W • of all sales plus the -       I am iust so happy to
                  have you with us now and so wanted to start you off wrth $750.00 to thank you for the time and effort and to pay you for some of that time and
                  expense

                  Let me know If this seems fair and if you need anything else but I am thnlled with your start and attitude and let us know how we can support you

                  Jim




                  Jim Newman
                  Publ/Sher
               p 770
               jnewman@l~estylepubs . com


                  Follow us at:
                  buckhavenli(esMe com
                  oertmetemorthlifesMe com
                  1ohnsqeeklifestyte com
                  alOOarettalitesMepybs com




            Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 30 ofN2_000027
                                                                          204
  From:    Jim Newman jnewman@lifestyfepubs.com           cf
Subject:   Re: Past ad and suggestion
  Date:    March 29, 2019 at 9 :20 AM
     To:   Jere Smith JSmith@cunninghamhvac.com
    Cc:    Jackie Lyles jackie.lyles @iifestyfepubs.com


       Jere,

       Just simply let me know what you want to say, what photos you want to include if you have some and all logos you may
       wish to include. If you don't have any photos you can visit https:/lwww.shutterstock.com/ and pick a category like
       "Families having tun•, find a photo to use and provide the number connected to the photo.

       Below is something Jackie sent from your site to possibly incorporate with the ad you ran with her for example below.

       Once you let us know all of this we can then design and send for review.

       Jim




                                               Keeping your




     RESIDENTIAL SERVICE AND REPAIR




       Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 31 ofN2_000028
                                                                     204
  From:       Jackie Lyles jackie.lyles@lifestylepubs.com   #
Subject:      ad for cunnngham
  Date:       April 2, 2019 at 8:58 AM
    To:       Jim Newman jnewman @lifestylepubs.com

    Hi Jim.
    1. attached is logo
    2. Text to lM in tho 1d·
    residential service and repair
    770-
    amntnahambvac CQOJ



    3. Use main One as:
    Keeping Your Horne & Family Co mforta ble



    4. Use same or similar picture as below




    .fackie Ly es               •
    (404)




    ~ L~festvle
                t-!hztu'u>dr,Y         CommL.ni y •



    Follow us at·
    buckhavenlifestyle.com
    oerimetemorthlifestyle.com
    johnsqeekljfesMe com
    aloharettalifesMeoubs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 32 ofN2_000029
                                                                            204
Advertising Agreement
            19
Date 3/2812()           Acct Mgr _N_EW_M_AN
                                          _ __   ~------ Region GA              Fi cal Year 2019
Company Name     CUNNINGHAM ASSOCIATES                     Contact JERE SMITH

Address
                                                                 -----'-------
                                                                                Ste _ _ __

City/State/Zip Atlanta, GA 30340

umail
»""
                                        ,., b .t cunninghamhvac.com
      -~,,.....--'~-------=~--"-------- ne SI e _ _ _ __ _ _ __ _


                                                                     Mobile _ _ _" ' - - --

                                                         Siu


                                                                                                   1-r




            Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 33 ofN2_000030
                                                                          204
  From: Jackie Lyles jackie.lyles@lifestytepubs.com                          #
Subject: today -
   Date: April 2, 2019 at 9:01 AM
     To: Jim Newman jnewman @lifestylepubs.com

    Hi Jim!
    I have two appts today. Going to The Piedmont (old folks home) and then to see my Hennessy Jaguar/Land Rover man after thal 'Mii touch base later.

    4ladn't heard baclt from Paul - he was out Ci/_,,
    -found a new "Wellness center" - not open yet. I called and left message for m811<eting guy and then zipped oYO< there to drop of four pubs since tney will be opening up in a few weeks. Its
    In Sandy Sprtngs-1will rry him again today.

    jad<ie


    Jackie Lyles
    (404)




     ~ Lifestvle
                $ztze-iedr,yComm1.0nity •
     Follow ys at·
     buckhayeolifestvle com
     oerimetemorthhfestvle com
     johoscreekljfestvle com
     alpharettalifesMepubs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 34 ofN2_000031
                                                                            204
  From:       Jackie Lyles jackie.lytes@lifestylepubs.com                     #
Subject:      cunningham ad
   Date:      April 10, 2019 at 9:08 AM
     To:      Jim Newman jnewman@lifestylepubs.com

    Hi thef'&.
    Jere says the logo Is too small in the ad - he said when he opens up !he logo Its larger than what is in the ad. He asked what size It needs lo be.

    Is there someone I can email°' call in aeative lo ask them?

    Jacl<Je


    Jackie Lyles
    (404)




     ~ Lif stvle
     FoJJaw ys at·
     byckhayeolifesty~
     oecimeternorthlifestyle com
     iohnscreekhfestv.!U2m
     alphare1taljfestylepubs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 35 ofN2_000032
                                                                            204
  From: Jackie Lyles jackie.lyles@lifestylepubs.com ~
Subject: cunningham ad
  Date: April 8, 2019 at 8:14 PM
     To: Jim Newman jnewman@lifestytepubs.com

    Hi Jim
    have not been able to pun up the ad •

    did did< on "a4' linl< and ft said "pending aeative" • I ~ that means waiting on aealM! to make changes?

    ~ emailed Dave from Sante MD (Santo means "heaffhj fyi ;)
    Hadn't heard bad< from him. I wiff !ext you when I do - hoping again to somehow squeeze him in tomomiw - wi1h soft opening on Wednesday, I think tomomiw Is our best <lay. Yikes.

    You wanted me to let him know to send us a prass release for June?
    jadde


    Jackie Lyles
    (404)



     !!!I Lifestvl
                $uyu~edoy Commc:nity •

     Follow us at·
     byckhayen!ifestvle com
     oerimetemorthhfesb1e com
     johnsqeetdjfestyle com
     a!pharetta!jfesty!epubs com




             Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 36 ofN2_000033
                                                                           204
  From: Jim Newman jnewman@lifestylepubs.com          <I
SuOject: Fwd: Reminder: RSVP!
   Date: April 12, 2019 at 9:27 AM
    To: Jackie Lyles jackie.lyles@lifestylepubs.com
    Cc: Sue Collins scollins@lifestylepubs.com

       Jackie,

       Can Victor is the owner of Nandina Home design and has done some advertising with us in the pat. This would be good for
       you to go to and meet her and see if you can 't bring her back in.

       We have done a lot of press for her and she likes us and she will come back in she said and the timing is right. If you go to
       either perimeter north or Buckhaven sites and in the search bar type in Nandina you can see the articles.

       Can you rsvp and go?

       Jim



         Begin forwarded message:

         From: Sue Collins <suegcollins@gmail.com>
         Subject: Re: Reminder: RSVP!
         Date: April 12, 2019 at 7:48:16 AM CDT
         To: James Newman < jnewm an@lifestylepubs.com >

         you could touch base with Nandina and let them know we can get this up on our social media ....

         On Thu, Apr 11 , 2019 at 4:52 PM Nandina Home & Design <svictor@nandinahome.com > wrote :




                                                              J~ro1
                                                      THE ART OF
                                               INDOOR-OUTDOOR LIVINCi
                                                 WEDNESDAY APRIL 17TH.
                                                       11 : 30 AM.


                              The best room in your home might be the one right outside your
                              door! Porches, patios and decks have become the newest living
                                  and d in ing rooms for those of us that love life outdoors.
                              Learn the latest insider t ips on creating indoor - outdoor spaces
                                that really do increase your home's square footage. We have
                               paired w ith the most talented landscape designers so that we
                               can teach you how to create spaces that address both interior
                                                and exterior design elements.

                                                             Spots are limited.
                                                           CLICK HERE TO RSVP




          Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 37 ofN2_000034
                                                                        204
  From: Jim Newman jnewman@lifestylepubs.com ti
&.ibfect:
        Fwd: Proofing Round for Perimeter North Lifestyle is available
   Date: April15, 2019at11 :31AM
     To: Jackie Lyles jackie.lyles@lifestylepubs.com

        I am sending you the upcoming issues so you can review and particularly you win to look at the BuckHaven issue and
        make sure your ad for Cunningham is in place and correct.

        Please never send the issues out prior to them being delivered and these are for your eyes only.

        Jim

             Begin forwarded message:

            From: "Do Not Reply" <we bmaster@lifestylepubs.com>
            Subject: Proofing Round for Perimeter North Lifest yle is available
            Date: April 15, 2019 at 9:55:31 AM CDT
            To: "Ji m Newman"   <inewm a n@Jikfil~ubs.com>




                                  Lifestyle Ipublications
             Hello,

            The Proofing Round for Perimeter North Lifestyle May 2019 is available for you to download
            here. Upload your edits through the ARC by 12:00PM Tuesday, April 16th (Central Time) by
            navigating to the Perimeter North Lifestyle May 2019 issue, selecting the pdf from your
            computer, and clicking upload .

            .!...Qgin Here




        Jim Newman
        Publisher
        P:          .
       jnewman@lifestylepubs.com




            ~~~f~~tx,I
                      $"1zpuu/.,Y Comm• n;                               y •



            Follow us at:
            buckhavenlifesMe.com
            perimetemorthlifesM e.com
            johnscreeklifesMe.com
            filpharettalifestY.lepubs.com




             Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 38 ofN2_000035
                                                                           204
  From: Jackie Lyles jackie.lyles@lifestylepubs.com                            #
Subject: progress report from last week
   Date: April 15, 2019 at 7:40 AM
     To: Jim Newman jnewman@lifestylepubs.com

     Hi Jim,
     SOfty I missed your can on Frtday - I was overwtieJmed wnn Prom - caroline's junior prom was Frtday nlgnt Wllld:l means all day 10< girts.

     Working on appts. lhis weelt.
     \Mii give you a cau -
     jackie


     Jackie Lyles
     (404)




      ~ Lif stvl
                 J~z/ud.cy Commi.ni~• •

      Follow us at"
      byckhayeolifesMe com
      penmetemorthlifestyle.com
      johosqeeklifeS)yle com
      alpharettaljfeS)v!eoybs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 39 ofN2_000036
                                                                            204
  From: Jackie Lyles jackie.lyles@lifestytepubs.com                             #
Subject: question
   Date: April 16, 2019 at 9:40 AM
    To: Jim Newman jnewman@lifestytepubs.com

    Hi .Jim-
    ! am heaoea otr to an appt Have a ques. You f1ad mentioned car dealenlhlps and tnen tne onvers Notebool< In tile magazlne. How woul<I or a>Ufd 11116 De Denend•l to car dealenl tnet
    are advertising wi1h us?
    I was lool<ing at others peoples pubs last night and   saw other Drivers Notebool< sections and was just wondering.   I alUld share this info. when !Meling with car dealers.

    tnenkS
    ]aci<ie


    Jackie Lyles
    (404)




     ~ Lif stvl
     Follow ys ai·
     buckhayen!jfesty!e com
     ~
     johnscreek!!festyle com
     afpharettaf~estyleoubs com




               Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 40 ofN2_000037
                                                                             204
  From:      Jackie Lyles jackie.lyles@lifestytepubs.com                         tf
Subject:     susan victor
   Date:     April 17, 2019 at 2:35 PM
     To:     Jim Newman jnewman@lifestytepubs.com

    HiJim-
    1got tnere ~gilt t>e<ore tne Sll<!e   snow and WOO<snop.   1 dldnl meet Susan out met 01ner people there. oo   you nave ner emalf llandy and I wtlf send her an emai. I nad brougnt an Eaiter
    Lily and a PN Ufestyte and I w anted to thank her.
    jad<ie


    J ackie Lyles
    (404)




     ~ Lifestvle

     Follow ys at·
     bucf.havenljfestvle com
     perimetemocthljfest~
     johnscreelsljfestvle com
     alpharettaJjfestyleoubs com




              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 41 ofN2_000038
                                                                            204
  From: Jim Newman jnewman@lifestylepubs.com ~
Subject; Re: progress report
   Date: April 22, 2019 at 10:22 AM
     To: Jackie Lyles jackie.lyles@lifestylepubs.com

       Thanks Jackie and hope you had a great Easter.

       Looks like you are presenting to around 6 prospects on average per week. Looks pretty good and make sure you focus
       on what we call Category 1 & 2 businesses. Those are the ones with the higher pricing and get more out of getting one
       or two clients from us per month.

       They included relaters, dentist, remodeler, plastic surgeons, any medical , interior designer and so on.

       Talk later today,

       Jim

         On Apr 22, 2019, at 9:19 AM, Jackie Lyles <jackie. ly.!e.§@~pubs . com > wrote:

       I <MONTHLY PROGRESS REPORT - Jackie Lyles.xlsx>




       Jim Newman
       Publisher
       P: 77
       jnewman@lifestylepubs.com




        ~~if
                    ~

        Follow us at:
         buckhavenlifestyle.com
        i;ierimetemorthlifestY.1e.com
        joh nscreekl ifestyle. com
        .a!pharettalifesMeQubs.com




         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 42 ofN2_000039
                                                                       204
  From: Jackie Lyles jackielytes@att.net
Subject:
   Date: April 29, 2019 at 7:09 AM
     To: Jim Newman jnewman@lifestytepubs.com


       Hi Jim,

       I felt so horrible all weekend. I think you were saying that what you got
       from n2 was just about me.

       I wanted you all to know that I never looked on my n2 computer stuff after
       I left to find contact info for their clients. I think that is what they were
       implying. I never thought to do that and never would. If I was working
       again in sales, I would just do what I always did in the past which is
       looking through magazines, driving around and going to events. That
       sounds awful and that is not me.

       I did have access to n2 up until recently and I did go on it daily to help the
       man who took over my publication to help him with his publication
       through October then I would still check on it all daily to see how my old
       publication was doing. I enjoyed seeing what the pub proof looked like and
       would see who renewed in hopes that the people I sold into it would remain
       into it. I wanted Craig to succeed and I wanted my old magazine to
       succeed because I knew how much the residents loved it so I always
       checked on it. Since I had access to most things, I just looked. It was
       apart of my day. I'd look on Face book, my email, Fox News and then n2. It
       was my routine, It was what I did when I worked there. I guess that seems
       weird but I think we are all creatures of habit and comfort and it was there
       and that what I did innocently out of love for the magazine I started.

       I apologize for putting you all in a bad spot. I wasn't doing anything bad.
       Just checking on my old magazine.

       I don't think I should work with you all any longer. I didn't realize this
       would all happen. Again, I was looking to work a little and keep busy.

       Jackie




           Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 43 ofN2_000040
                                                                         204
  From:    Jim Newman jnewman@lifestylepubs.com ~
Subject:   Re:
   Date:   April 29, 2019 at 10:08 AM
     To:   Jackie Lyles jackielyles@att.net


       Jackie,

       I know you did not mean any of this and perhaps we can work out but to date I have not heard back from Dwayne and
       until I do it is better not to do anywogrk. If you have appointments I can go on them for you and once we resolve all this
       maybe we can continue. Right now the suit has a cease and dissiiss order for you not to work so let' honor that.

       I will call you later and let you know what progressive's we are making.

       Jim

           On Apr 29, 2019, at 6.08 AM , Jackie Lyles <jackiely.fil@.a.tt00> wrote·

           Hi Jim,

           I felt so horrible all weekend. I think you were saying that what you got
           from n2 w:as just about me.

           I wanted you all to know that I never looked on my n2 computer stuff
           after I left to find contact info for their clients. I think that is what they
           were implying. I never thought to do that and never would. If I was
           working again in sales, I would just do what I always did in the past
           which is looking through magazines, driving around and going to events.
           That sounds awful and that is not me.

           I did have access to n2 up until recently and I did go on it daily to help
           the man who took over my publication to help him with his publication
           through October then I would still check on it all daily to see how my old
           publication was doing. I enjoyed seeing what the pub proof looked like
           and would see who renewed in hopes that the people I sold into it would
           remain into it. I wanted Craig to succeed and I wanted my old magazine
           to succeed because I knew how much the residents loved it so I always
           checked on it. Since I had access to most things, I just looked. It was
           apart of my day. I'd look on Facebook, my email, Fox News and then n2.
           It was my routine, It was what I did when I worked there. I guess that
           seems weird but I think we are all creatures of habit and comfort and it
           was there and that what I did innocently out of love for the magazine I
           started.

           I apologize for putting you all in a bad spot. I wasn't doing anything bad.
           Just checking on my old magazine.

           I don 't think I should work with you all any longer. I didn't realize this
           would all happen. Again , I was looking to work a little and keep busy.

           Jackie



           Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 44 ofN2_000041
                                                                         204
        In l n •nt ontractor Agreemen
    ie L le and Life tyle Publications SE LLC WticOllH:
    •o r    rv1re~   include. but are not necessarily llllm.fNL:4
           •  olicit businesses to advertise in pu
           • Keep up with customers to provide
             and abide by magazines busine
           • Assist in payment of client invoices
           • Attend networking events when and
   Your compensation will be         •%
                                      commission on m.cJIJllill
made on the 1'" of each month . Your services will start
receive your first payment on the placement month of~
   Thi Agreement will begin on the date set forth below,
terminated by either party. Either party may terminate tlda
upon ·written or oral notice of termination, at any time an
   For your first 3 months plus rest of Feb. you will receive
package of:
           •   $         base guarantee draw w/ Feb to be p
           •   $1'°/o commission paid end of each mo. on gross
After May return to straight 9 %commission program 8U01Vml
build territory.
  This Agreement is conditioned on your acceptance oftluf
Confidentiality, and Restrictive Covenant Agreement.
   Your relationship with Magazine will be that of an
nothing in this Agreement is intended to, or sh
partnership, agency, joint venture, or employment
be entitled under this Agreement to any of the
available to its employees, including but not 1imitel
insurance, profit-sharing, retirement benefits, paid
or workers' compensation insurance. No part of '-'VI,.._
subject to withholding by Magazine for the paymen
state or any other employee payroll taxes. Ma ·
paid to Contractor by filing a Form 1099-MISC
as required by law. Contractor may perform
Agreement at any place or location and at such tim
Contractor agrees to provide all tools and iD8trum
perform the services under this Agreement.
   Contractor acknowledges and agrees that all ««a
including but not limited to memoranda, ree•ttll'll



           Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 45 ofN2_000042
                                                                         204
   If an provision of
or unenforceable, (a) that
as possible the same economic
validity and enforceability of the
be affected or impaired thereby.
   This Agreement is executed and aeJ1Y11
rights and obligations of each party shall
with, and governed by Georgia law.
   This Agreement, including Attachment
understandings regarding your services.
agreements regarding your services, and
other agreements. Any future modifications
writing and signed by you and Magazine's
   If this is acceptable please sign the
Attachment A and return it to me. We are v




                                      Date


Agreed and Accepted:
                    -
-:dwc,w_Ot ~~ k:{{ IL S
Contractor Name

se~~r~~~ -a~
   I--\ g>----L 1
Date




         Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 46 ofN2_000043
                                                                       204
DATE   COMPANY LEAD NAME      CONTACT NAME   PHONE NUMBER   TYPE OF BUSINESS   INTEREST AND OR APT. DATE   NOTES FOR FOLLOW UP




                           Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 47 of 204                                     N2_000044
                                                                         ~   ;i: _,
~                              ~                                         ;   ~ ~
~                              ~                                         ~ ~ ~
                               $
""a                            a
                                                                                 ~
                               s
~                                                                               "'~
                                                                                "'~
                                                                                 ~
                                                                                1::
                                                                                8;i:
                                                                                 ~

                                                                                iz
                                                                                ;;1
                                                                                ii_,
                                                                                iii

                                                                                >
                                                                                 ~
                                                                                z
                                                                                 0

                                                                                 ~
                                                                                ;;
                                                                                ;;
                                                                                1::
                                                                                @
                                                                                iSz
                                                                                ii
                                                                                ::!
                                                                                 ~
                                                                                 z

                                                                                0
                                                                                 ~
                                                                                 z


                                                                                 ~
                                                                                ;;l
                                                                                11
                                                                                0
                                                                                6:E
                                                                                c:
                                                                                ;)I
                                                                                >
                                                                                z
                                                                                 0


                                                                                 ~_,
                                                                                 0
                                                                                 0
                                                                                 ~




      Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 48 ofN2_000045
                                                                    204
TO DATE PROGRESS REPORT ACCOMPLIHSMENTS FOR THE WEEK AND SPECIFIC ACCTS SEEN FOR PRESENTATION                                                                      DATE OF FOLLOW UPS AND STATUS TO DATE
MONTH
WEEK OF: 3/17/19
Mercedes Benz-Buckhead : 3/21/19        met with Jewell. She said to contact her again in the fall (October) is when they plan for 2020.                           August 2019 - for 2020 planning
Cunningham HVAC: 3/21/19                met with Jere Smith . Interested in doing for 18 months - I think the art cost is now bothering them ....                  Going back to see them on Thursday, 3/28 @ 9:30
Verde Home : 3/21/19                    met with owner Paul. He only does is a vendor pays . American Leather wanted to try more neighborhoods/commu nity          Would like to try to get them in May- need to give them an offer
Elite Smiles                            met with Louise Smith. Sounded interested, then she spoke to doctor and he said they are doing enough now.                 thought I'd reach out again in the summer - June 2019
Buckhead Cosmetic/Family Dentistry      dropped off a note and pubs on 3/13/19 to Dr. Nia (Pharr Rd) She is in many pubs                                           I will call her every couple weeks.
CR Home (Sewell Appliance/Cambria)      spoke with Marketing, Eleanor Brooks. She said they did something awhile back - not more print now                         I will reach out in early fall 2019
The Lovett School                       emailed back and forth with Lindsey Wohlfrom - they advertise AUG - DECEMBER                                               Email her end of April to have a meeting in early/mid-May 2019
Doctors Anti -Aging lnstitut            spoke to Michael on 3/14/19. He said to call back in 60/90 days                                                            Call again end of May - May 20th .
                                                                                                                                                                   Jackiw Lyles

WEEK OF: 4/1/19
The Piedmont                            Owned by SRG - will get with them. Based in CA                                                                             Check back in a couple weeks (week of 4/15)
Hennessy Jaguar/Land Rover              Met with Mark Hennessy just to say hello and let him know what I am up to
Engels and Volkers - Ashley Battleson   Ashley was in the Chatain Park pub - said it didn't work - not ready to do another pub right now
Bach Fitness - Nathan                   Owner Nathan said no print right now
Goodyear Buckhead - Paul Gimby          Paul was headed out of town with his wife that day so I just presented to him and he said to check back in a couple week   call or visit week of 4/15
Visitied car dealers on Roswell Rd:     Hendrix Toyota, Motor Cars of GA, RBM of Atl., Classic Subaru and Cadilaac, Nalley Ford                                    Follow up with them this week
Verde Home                              No response to my call/email re: May :(                                                                                    Follow up for the June pub.
Southern Stem
Holy Innocents' School                  Met with Andrew - check back in a couple months for September                                                              Check back in June for Sept.

WEEK OF: 4/8/19
Sante MD Wellness Center                Had an appt. on Monday - Dave was still out of town ... said he'd be available week of 4/15 though no set date             Don't bug but keep on keeping on - in many pubs -opening April
2U Laundry                              met marketing person briefly - she said they are doing just social media but to contact in the fall for 2020               Follow up in the fall 2019
Catalyst Fitness                        met with owner Bill and wife Valorie. Want to reach more in Midtown and VA Highlands
Club Pilates                            Has three locations now. Will think about it. A little expensive                                                           Check back occasionally
Pharr Rd. Animal Hospital               Used to advertise with me. Budget for year spent. Keep in touch                                                            Check back in the fall -
Integrative Wellness - stem cell        The marketing person is new and collecting info -                                                                          Check back in a couple weeks




WEEK OF: 4/14
Leslie Hindman                          worked with in the past - new marketing person : James Smith - they are updating brand and will be in touch                checki back in a month - maybe end of month for June issues
Stacey Adams - Harry Norman             She works alone - assoc. broker. has lots to fix like web site. Lives in B'head but in Perimeter office                    I will check in with her monthly
Taylor Winn I Buckhead Wealth           had appt - no show rescheduled for week of 4/21
Autter Ride - Kim Crocker               rescheduled to week of 4/21
Lowe Baumen Group - Beacham             Like the pubs - in Buckhead - Group. Didn't want to spend so much                                                          don't think this is for them but will reach out occasionally
Buckhead Life Rest. Group               Have met in the past with others - this is a junior marketing person. - no more print this year.                           will reach out in fall for 2020
Sante MD Wellness                       sent out email on Thursday morning (4/18) - didn't hear back.                                                              gonna drop by early this week and drop off new pubs ..




                                              Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 49 of 204                                                                                              N2_000046
      m
       =i:                          =i:
                                    m
                                                                =i:
                                                                m
      m                             m                           m
      "'...
      0                            "'...0                       "'
                                                                Q
       ....
      .....
       ....
      ....
                                  .............
                                   0
                                                                .......
                                                               .....
                                                                ~
       ~                            ~                           0
      0                            0
                                   ....                         ....
                                                               .....
      c
      l>
      m
       ~                            ..
                                  .....
                                   ....                         ....




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 50 ofN2_000047
                                                              204
               EXHIBIT
                  2




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 51 of 204
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 52 of 204
                                                            N2_000048
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 53 of 204
                                                            N2_000049
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 54 of 204
                                                            N2_000050
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 55 of 204
                                                            N2_000051
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 56 of 204
                                                            N2_000052
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 57 of 204
                                                            N2_000053
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 58 of 204
                                                            N2_000054
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 59 of 204
                                                            N2_000055
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 60 of 204
                                                            N2_000056
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 61 of 204
                                                            N2_000057
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 62 of 204
                                                            N2_000058
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 63 of 204
                                                            N2_000059
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 64 of 204
                                                            N2_000060
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 65 of 204
                                                            N2_000061
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 66 of 204
                                                            N2_000062
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 67 of 204
                                                            N2_000063
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 68 of 204
                                                            N2_000064
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 69 of 204
                                                            N2_000065
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 70 of 204
                                                            N2_000066
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 71 of 204
                                                            N2_000067
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 72 of 204
                                                            N2_000068
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 73 of 204
                                                            N2_000069
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 74 of 204
                                                            N2_000070
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 75 of 204
                                                            N2_000071
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 76 of 204
                                                            N2_000072
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 77 of 204
                                                            N2_000073
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 78 of 204
                                                            N2_000074
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 79 of 204
                                                            N2_000075
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 80 of 204
                                                            N2_000076
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 81 of 204
                                                            N2_000077
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 82 of 204
                                                            N2_000078
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 83 of 204
                                                            N2_000079
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 84 of 204
                                                            N2_000080
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 85 of 204
                                                            N2_000081
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 86 of 204
                                                            N2_000082
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 87 of 204
                                                            N2_000083
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 88 of 204
                                                            N2_000084
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 89 of 204
                                                            N2_000085
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 90 of 204
                                                            N2_000086
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 91 of 204
                                                            N2_000087
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 92 of 204
                                                            N2_000088
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 93 of 204
                                                            N2_000089
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 94 of 204
                                                            N2_000090
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 95 of 204
                                                            N2_000091
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 96 of 204
                                                            N2_000092
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 97 of 204
                                                            N2_000093
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 98 of 204
                                                            N2_000094
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 99 of 204
                                                            N2_000095
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 100 of 204
                                                            N2_000096
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 101 of 204
                                                            N2_000097
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 102 of 204
                                                            N2_000098
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 103 of 204
                                                            N2_000099
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 104 of 204
                                                            N2_000100
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 105 of 204
                                                            N2_000101
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 106 of 204
                                                            N2_000102
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 107 of 204
                                                            N2_000103
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 108 of 204
                                                            N2_000104
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 109 of 204
                                                            N2_000105
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 110 of 204
                                                            N2_000106
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 111 of 204
                                                            N2_000107
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 112 of 204
                                                            N2_000108
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 113 of 204
                                                            N2_000109
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 114 of 204
                                                            N2_000110
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 115 of 204
                                                            N2_000111
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 116 of 204
                                                            N2_000112
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 117 of 204
                                                            N2_000113
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 118 of 204
                                                            N2_000114
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 119 of 204
                                                            N2_000115
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 120 of 204
                                                            N2_000116
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 121 of 204
                                                            N2_000117
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 122 of 204
                                                            N2_000118
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 123 of 204
                                                            N2_000119
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 124 of 204
                                                            N2_000120
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 125 of 204
                                                            N2_000121
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 126 of 204
                                                            N2_000122
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 127 of 204
                                                            N2_000123
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 128 of 204
                                                            N2_000124
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 129 of 204
                                                            N2_000125
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 130 of 204
                                                            N2_000126
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 131 of 204
                                                            N2_000127
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 132 of 204
                                                            N2_000128
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 133 of 204
                                                            N2_000129
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 134 of 204
                                                            N2_000130
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 135 of 204
                                                            N2_000131
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 136 of 204
                                                            N2_000132
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 137 of 204
                                                            N2_000133
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 138 of 204
                                                            N2_000134
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 139 of 204
                                                            N2_000135
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 140 of 204
                                                            N2_000136
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 141 of 204
                                                            N2_000137
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 142 of 204
                                                            N2_000138
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 143 of 204
                                                            N2_000139
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 144 of 204
                                                            N2_000140
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 145 of 204
                                                            N2_000141
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 146 of 204
                                                            N2_000142
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 147 of 204
                                                            N2_000143
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 148 of 204
                                                            N2_000144
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 149 of 204
                                                            N2_000145
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 150 of 204
                                                            N2_000146
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 151 of 204
                                                            N2_000147
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 152 of 204
                                                            N2_000148
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 153 of 204
                                                            N2_000149
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 154 of 204
                                                            N2_000150
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 155 of 204
                                                            N2_000151
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 156 of 204
                                                            N2_000152
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 157 of 204
                                                            N2_000153
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 158 of 204
                                                            N2_000154
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 159 of 204
                                                            N2_000155
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 160 of 204
                                                            N2_000156
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 161 of 204
                                                            N2_000157
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 162 of 204
                                                            N2_000158
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 163 of 204
                                                            N2_000159
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 164 of 204
                                                            N2_000160
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 165 of 204
                                                            N2_000161
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 166 of 204
                                                            N2_000162
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 167 of 204
                                                            N2_000163
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 168 of 204
                                                            N2_000164
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 169 of 204
                                                            N2_000165
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 170 of 204
                                                            N2_000166
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 171 of 204
                                                            N2_000167
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 172 of 204
                                                            N2_000168
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 173 of 204
                                                            N2_000169
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 174 of 204
                                                            N2_000170
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 175 of 204
                                                            N2_000171
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 176 of 204
                                                            N2_000172
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 177 of 204
                                                            N2_000173
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 178 of 204
                                                            N2_000174
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 179 of 204
                                                            N2_000175
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 180 of 204
                                                            N2_000176
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 181 of 204
                                                            N2_000177
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 182 of 204
                                                            N2_000178
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 183 of 204
                                                            N2_000179
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 184 of 204
                                                            N2_000180
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 185 of 204
                                                            N2_000181
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 186 of 204
                                                            N2_000182
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 187 of 204
                                                            N2_000183
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 188 of 204
                                                            N2_000184
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 189 of 204
                                                            N2_000185
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 190 of 204
                                                            N2_000186
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 191 of 204
                                                            N2_000187
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 192 of 204
                                                            N2_000188
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 193 of 204
                                                            N2_000189
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 194 of 204
                                                            N2_000190
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 195 of 204
                                                            N2_000191
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 196 of 204
                                                            N2_000192
               EXHIBIT
                  3




Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 197 of 204
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 198 of 204
                                                            N2_000193
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 199 of 204
                                                            N2_000194
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 200 of 204
                                                            N2_000195
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 201 of 204
                                                            N2_000196
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 202 of 204
                                                            N2_000197
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 203 of 204
                                                            N2_000198
Case 7:19-cv-00089-BO Document 51-7 Filed 06/25/20 Page 204 of 204
                                                            N2_000199
